            Case 4:17-cr-00059-BMM Document 65 Filed 09/29/20 Page 1 of 1


                         IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA

UNITED STATES OF AMERICA                    )
                                            )         PETITION TO DISCLOSE
                      VS.                   )            DOCUMENTS
                                            )
EDWARD DEAN CASSIDY                         )     DOCKET NO. CR 17-59-GF-BMM-01

                ___________________________________________________

The Petitioner requests the Court allow United States Probation, District of Montana, to disclose the
following records pertaining to the defendant: presentence investigation report, mental health
evaluations, forensic evaluations, petitions, and reports to the Court to:
                            Montana Mental Health Nursing Care Center
                                    800 Casino Creek Drive
                                   Lewistown, Montana 59457
This information will not be re-disclosed and will be used by the Montana Mental Health Nursing Care
Center to determine if the defendant meets involuntary commitment requirements and placement at their
facility. The defendant’s current placement with the Center for Mental Health in Great Falls, Montana,
will be terminated on October 14, 2020, due to ongoing substance use and violation of program rules.
The defendant’s attorney, R. Hank Branom has been advised of this request and has no objections.

                                                   Respectfully,


                                                   _________________________________
                                                   Raymond Antonsen
                                                   Supervising United States Probation Officer

                                                      09/29/2020
                                                   __________________________________
                                                   Date

                                ======================
                                        ORDER
                                ======================

THE COURT HAVING CONSIDERED THE AFOREMENTIONED PETITION does hereby order this
  29th day of September, 2020, United States Probation, District of Montana, is authorized to release
_______
the above identified documents to determine if the defendant is eligible for placement at the Montana
Mental Health Nursing Care Center in Lewistown, Montana.


                                                   _________________________________
                                                   Brian Morris
                                                   Chief United States District Judge
